Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00319-CV

                                             Burton KAHN,
                                               Appellant

                                                    v.

                               HELVETIA ASSET RECOVERY INC.,
                                          Appellee

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-18355
                            Honorable Martha B. Tanner, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 9, 2014

DISMISSED

           On June 27, 2014, we abated this appeal for the trial court to determine whether Appellant

is indigent for purposes of this appeal. On July 1, 2014, Appellant moved this court to dismiss the

appeal. Appellee was served with a copy of Appellant’s motion; Appellee has not filed a response.

           We withdraw our June 27, 2014 order, reinstate this appeal on this court’s docket, and grant

Appellant’s motion; this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).


                                                     PER CURIAM